DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Pages 9-10, filed September 19, 2022, with respect to drawing objections and 112 rejections have been fully considered and are persuasive.  The drawing objections and 112 rejections have been withdrawn. 
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 19, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-4, 8, 11-14, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Perry (US 20110224845; hereinafter Perry, previously referred to as Perry ‘845; already of record).
In regards to claim 1, Perry discloses of a towing vehicle for aircraft, the aircraft having a nosewheel running gear with a main running gear and a nose running gear with nose wheel (Abstract, Fig 6A and 2A), the towing vehicle comprising: 
a chassis, with a running gear that carries the chassis for moving the chassis (Para 0095, Fig 1A);
a drive with which the running gear can be driven for actively moving the chassis (Para 0095-0096, Fig 1A);
a support wheel receiving device for receiving the nose wheel, which is mounted on the chassis so that it can be rotated around a vertical compensation axis of rotation, within a 360 degree turning range, relative to the chassis (Para 0098, 0101-0102, Fig 2A Part 125);
a rotary drive, which can be used to drive the support wheel receiving device for actively twisting the support wheel receiving device relative to the chassis (Para 0102, 0141-0142, Part 146, Figs 4A-4C);
a sensor array with alignment sensors, with which the alignment of the aircraft relative to the alignment sensors can be sensed (Para 0104, 0107, 0117, 0102, 0126); and
a digital control unit, which is set up to regulate the rotational position of the support wheel receiving device as a function of the sensed alignment of the aircraft relative to the alignment sensors by means of the rotary drive in such a way as to keep the alignment of the support wheel receiving device relative to the aircraft within a prescribed range (Para 0141-0142, 0104, 0107, 0117, 0102, 0126).
In regards to claim 2, Perry discloses of the towing vehicle according to claim 1, wherein the alignment sensors are arranged on the chassis for sensing the alignment of the aircraft relative to the chassis, that the sensor array has rotational angle sensors, which can be used to sense the rotational position of the support wheel receiving device relative to the chassis, and that the control unit is designed to regulate the rotational position of the support wheel receiving device relative to the chassis as a function of the sensed alignment of the support wheel receiving device relative to the chassis in conjunction with the sensed rotational position of the support wheel receiving device relative to the chassis by means of the rotary drive, in such a way as to keep the alignment of the support wheel receiving device relative to the aircraft within the prescribed range (Para 0141-0142, 0104, 0107, 0117, 0102, 0126).
In regards to claim 3, Perry discloses of the towing vehicle according to claim 2, wherein the alignment sensors are arranged offset to the vertical compensation axis of rotation of the support wheel receiving device on the chassis (Para 0104, 0107, 0117, 0102, 0126, 0120, Fig 2F Part 147, Fig 2D Part 142), and 
wherein the control unit is designed to use the alignment of the aircraft relative to the chassis sensed by means of the alignment sensors and the alignment of the support wheel receiving device relative to the chassis determined by means of the rotational angle sensors to determine the alignment of the aircraft relative to the support wheel receiving device, and to regulate the rotational position of the support wheel receiving device as a function of the determined alignment of the aircraft relative to the support wheel receiving device by means of the rotary drive in such a way as to keep the alignment of the support wheel receiving device relative to the aircraft within a prescribed range (Para 0141-0142, 0104, 0107, 0117, 0102, 0126, 0120).
In regards to claim 4, Perry discloses of the towing vehicle according to claim 1, wherein the alignment sensors are arranged on the support wheel receiving device for sensing the alignment of the aircraft relative to the support wheel receiving device (Para 0141-0142, 0104, 0107, 0117, 0102, 0126, 0120).
In regards to claim 8, Perry discloses of the towing vehicle according to claim 1, wherein the control unit is designed, in particular in response to a request signal for manually twisting the support wheel receiving device, to at least temporarily end the process of regulating the rotational position of the support wheel receiving device, and actuate the rotary drive or support wheel receiving device in such a way as to decouple the support wheel receiving device from the rotary drive, after which the support wheel receiving device can be twisted relative to the chassis around the vertical compensation axis of rotation (Para 0144, 0156, Fig 4D).
In regards to claims 11-14 and 18, the claims recite analogous limitations to claims 1-4 and 8-10, respectively, and are therefore rejected on the same premise.  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perry in view of Wittich (WO 2012048750; see attached translated document for paragraph numbers; already of record).
In regards to claim 5, Perry discloses of the towing vehicle according to claim 2 wherein … the control unit is designed to determine the rotational position of the support wheel receiving device from the sensed revolutions, in particular of the drive shaft (Para 0104, 0107, 0117, 0102, 0126).
However, Perry does not specifically disclose of the rotational angle sensors have an encoder, which can be used to sense revolutions, in particular of a drive shaft, on the rotary drive.
Wittich, in the same field of endeavor, teaches of the rotational angle sensors have an encoder, which can be used to sense revolutions, in particular of a drive shaft, on the rotary drive (Para 0032, Fig 2 Part 9).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the rotational angle sensors, as taught by Perry, to include an encoder, which can be used to sense revolutions, in particular of a drive shaft, as taught by Wittich, in order to determine the actual value encoder for the steering angle (Wittich Para 0032).
In regards to claim 15, the claim recites analogous limitations to claim 5 and is therefore rejected on the same premise.  
Claim(s) 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perry in view of Berkemeier et al. (US 20190346856; hereinafter Berkemeier; already of record).
In regards to claim 6, Perry discloses of the towing vehicle according to claim 1.
However, Perry does not specifically disclose of the alignment sensors have a LIDAR, in particular on the chassis, which can be used to sense the environment, within an angular range of at least 250 degrees, and to provide the sensed data, and that the control unit is designed to determine the position of the main running gear of the aircraft relative to the alignment sensors from the data provided by the LIDAR, and to determine the alignment of the aircraft relative to the alignment sensors based upon the determined position of the main running gear.
Berkemeier, in the same field of endeavor, teaches of the alignment sensors have a LIDAR, in particular on the chassis, which can be used to sense the environment, within an angular range of at least 250 degrees, and to provide the sensed data, and that the control unit is designed to determine the position of the main running gear of the aircraft relative to the alignment sensors from the data provided by the LIDAR, and to determine the alignment of the aircraft relative to the alignment sensors based upon the determined position of the main running gear (Para 0028, 0033, 0051).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the alignment sensors, as taught by Perry, to include a LIDAR, in particular on the chassis, which can be used to sense the environment, within an angular range of at least 250 degrees, and to provide the sensed data, and that the control unit is designed to determine the position of the main running gear of the aircraft relative to the alignment sensors from the data provided by the LIDAR, and to determine the alignment of the aircraft relative to the alignment sensors based upon the determined position of the main running gear, as taught by Berkemeier, in order to determine a position of the towed vehicle (Berkemeier Para 0005, 0028, 0033, 0051).
In regards to claim 16, the claim recites analogous limitations to claim 6 and is therefore rejected on the same premise.  
Claim(s) 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perry in view of Ricaud (US 20200331630; already of record).
In regards to claim 7, Perry discloses of the towing vehicle according to claim 1.
However, Perry does not specifically disclose of wherein the alignment sensors have a first position sensor, in particular on the support wheel receiving device, which interacts with a second position sensor secured to the aircraft fuselage, in order to sense the position of the position sensors relative to each other, and that the control unit is designed to determine the alignment of the aircraft relative to the alignment sensors from this sensed position.
Ricaud, in the same field of endeavor, teaches of the alignment sensors have a first position sensor, in particular on the support wheel receiving device, which interacts with a second position sensor secured to the aircraft fuselage, in order to sense the position of the position sensors relative to each other, and that the control unit is designed to determine the alignment of the aircraft relative to the alignment sensors from this sensed position (Para 0047, 0056, 0066-0067, Fig 2A).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the alignment sensors, as taught by Perry, to include a first position sensor, in particular on the support wheel receiving device, which interacts with a second position sensor secured to the aircraft fuselage, in order to sense the position of the position sensors relative to each other, and that the control unit is designed to determine the alignment of the aircraft relative to the alignment sensors from this sensed position, as taught by Ricaud, in order to determine the location of the assistance vehicle mand the aircraft and transmit an assistance instruction based on this (Ricaud Para 0047, 0056, 0066-0067).
In regards to claim 17, the claim recites analogous limitations to claim 7 and is therefore rejected on the same premise.  
Claim(s) 9-10 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perry in view of Perry et al. (US 20120061521; hereinafter Perry ‘521; already of record).
In regards to claim 9, Perry discloses of the towing vehicle according to claim 1.
However, Perry does not specifically disclose of wherein the running gear has two load-bearing vehicle wheels, which can be turned around a shared horizontal wheel axis that is fixed relative to the chassis for actively moving the chassis, and driven by the drive, that these load- bearing vehicle wheels for turning the towing vehicle around a vertical axis of vehicle rotation that intersects the horizontal wheel axis between the load-bearing vehicle wheels  can be driven in an opposite rotational direction, and that the vertical compensation axis of rotation and vertical vehicle axis of rotation are spaced apart from each other by less than half the distance that the load-bearing vehicle wheels are spaced apart from each other.
Perry ‘521, in the same field of endeavor, teaches of the running gear has two load-bearing vehicle wheels, which can be turned around a shared horizontal wheel axis that is fixed relative to the chassis for actively moving the chassis, and driven by the drive, that these load- bearing vehicle wheels for turning the towing vehicle around a vertical axis of vehicle rotation that intersects the horizontal wheel axis between the load-bearing vehicle wheels can be driven in an opposite rotational direction, and that the vertical compensation axis of rotation and vertical vehicle axis of rotation are spaced apart from each other by less than half the distance that the load-bearing vehicle wheels are spaced apart from each other (Para 0137, 0098, 0111, 0123, Fig 6; wherein the wheels turn in opposite direction, the "vertical axis of rotation" must be somewhere between the two wheels and is closer to the slower turning wheel).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the towing vehicle according to claim 1, as taught by Perry, to include the running gear has two load-bearing vehicle wheels, which can be turned around a shared horizontal wheel axis that is fixed relative to the chassis for actively moving the chassis, and driven by the drive, that these load- bearing vehicle wheels for turning the towing vehicle around a vertical axis of vehicle rotation that intersects the horizontal wheel axis between the load-bearing vehicle wheels can be driven in an opposite rotational direction, and that the vertical compensation axis of rotation and vertical vehicle axis of rotation are spaced apart from each other by less than half the distance that the load-bearing vehicle wheels are spaced apart from each other, as taught by Perry ‘521, in order to allow the airplane transferring system can utilize skid steering thus it can rotate along its axis with substantially zero turning radius (Perry ‘521 Para 0111).
In regards to claim 10, Perry in view of Perry ‘521 teaches of the towing vehicle according to claim 9, wherein the running gear has at least one freely rotatable supporting vehicle wheel, and that the vertical compensation axis of rotation is arranged between the horizontal wheel axis and the supporting vehicle wheel (0141, 0095; where the rear wheels are able to be rotated differently than the front wheels and are therefore freely rotatable from the front wheels).
In regards to claims 19-20, the claims recite analogous limitations to claims 9-10 and are therefore rejected on the same premise  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J KINGSLAND whose telephone number is (571)272-3268. The examiner can normally be reached Mon-Thurs 8:30-5:30, every other Fri 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.J.K./Examiner, Art Unit 3663                                                                                                                                                                                                        
/JAMES M MCPHERSON/Examiner, Art Unit 3663